Order filed September 10, 2020.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00162-CV
                                ____________

                      KAREN ACKERMANN, Appellant

                                        V.

 PREVENTATIVE PEST CONTROL HOUSTON, LLC AND NICHOLAS
               ANTHONY CHARLES, Appellees


                    On Appeal from the 295th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-01076


                                     ORDER

      The reporter’s record in this case was due July 24, 2020. See Tex. R. Ap p.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.
      We order Jill Bartek, the substitute court reporter, to file the record in this
appeal within 30 days of the date of this order.
                                  PER CURIAM


Panel Consists of Justices Frost, Jewell, and Bourliot.